Citation Nr: 1204299	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected folliculitis of the scalp with keloid residuals. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision, which continued an evaluation of 30 percent for service-connected folliculitis of the scalp with keloid residuals.

In September 2011, a hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO.  A transcript of that proceeding has been associated with the claims folder.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, in this case, the Veteran specifically filed a claim for entitlement to TDIU and was denied entitlement to TDIU in the December 2008 rating decision.  He did not appeal the denial of this claim.  As such, the Board finds that VA has considered the Veteran's employability in relation to his service-connected disability and the issue was simply not appealed to the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an evaluation in excess of 30 percent for service-connected folliculitis of the scalp with keloid residuals.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.  

The Board notes that the Veteran was afforded a VA examination with regard to this claim most recently in November 2008.  At the September 2011 hearing, the Veteran asserted that his service-connected skin disability affects parts of his body other than his head, such as the back of the neck, chest area, shoulders, and back.  He further contended at this hearing that the November 2008 VA examiner only examined his scalp. 

The Board notes that the Veteran is currently service connected for folliculitis of the scalp with keloid residuals.  However, as the Veteran is claiming that this condition affects more areas of his body than just his scalp, the Board finds that a new VA examination must be provided in order to determine the current severity of his service-connected folliculitis with keloid residuals and to determine whether this service-connected disability affects other parts of his body in addition to his scalp.

Additionally, the Board notes that VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA medical care providers.  38 C.F.R. § 3.159 (2011).  As this issue is already being remanded, the RO should take this opportunity to associate with the claims file any VA treatment records relating to the issue on appeal that have not already been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records relating to the issue on appeal that have not already been associated with the claims file, to specifically include treatment records from VA facilities in Bay Pines and Lake City, Florida.

2. Provide the Veteran with an appropriate VA examination in order to determine the current severity of his service-connected folliculitis of the scalp with keloid residuals.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  The examiner should also elicit from the Veteran a personal history concerning this disability, including any injuries and treatment.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Upon review of the claims file, examination of the Veteran, and consideration of his assertions, the examiner should specify all areas of his body that are affected by his service-connected folliculitis with keloid residuals.  The examiner should specifically note the percentage of exposed areas (the head, face, neck, and hands only) that are affected by the Veteran's service-connected folliculitis with keloid residuals, as well as the percentage of the total body affected.  Further, the examiner should note any treatment that the Veteran receives or has received for this disability.  Any and all opinions must be accompanied by a complete rationale.

3. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

